MICKLE, Judge.
Appellant challenges the trial court’s summary denial of his motion for post-conviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the order in all but one respect. Appellant claims he received ineffective assistance of counsel by virtue of his attorney’s failure to investigate and interview as a witness his employer, Fred Daniels. Appellant, who was convicted of robbery, claims that he informed trial counsel that Daniels had paid him $1,000, on July 15,1992, for services rendered, and that this would have explained why he was in possession of so much cash upon his arrest on the date of the robbery, July 17, 1992. We conclude that such allegations are sufficient to require the trial court either to attach to its order portions of the record conclusively showing that appellant is entitled to no relief, or to hold an evidentiary hearing. Accordingly, we reverse and remand solely as to this claim for relief. As to all of the other issues raised, the order is affirmed.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED with directions.
WEBSTER and LAWRENCE, JJ., concur.